Order entered December 9, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01459-CV

   STEVEN E. LAU, TRUSTEE OF THE STEVEN E. LAU TRUST, STEVEN E. LAU,
               INDIVIDUALLY, AND KEN MORRIS, Appellants

                                               V.

                   JAMES REEDER AND EDDIE CORBITT, Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-98-00869-D

                                           ORDER
       We GRANT appellants’ December 7, 2015 unopposed third motion for extension of

deadline to file reply brief and ORDER the brief be filed no later than January 8, 2016.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE